IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 812
                                           :
REAPPOINTMENTS TO THE                      : SUPREME COURT RULES DOCKET
CONTINUING LEGAL EDUCATION                 :
BOARD                                      :


                                        ORDER

PER CURIAM
         AND NOW, this 13th day of November, 2019, Dusty Elias Kirk, Esquire, Allegheny

County, Jason E. Matzus, Esquire, Allegheny County, and Jay N. Silberblatt, Esquire,

Allegheny County, are hereby reappointed as members of the Continuing Legal

Education Board for a term of three years, commencing January 1, 2020.